Appellate Case: 20-4059         Document: 010110680258   Date Filed: 05/05/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                           UNITED STATES COURT OF APPEALS                      Tenth Circuit

                                 FOR THE TENTH CIRCUIT                         May 5, 2022
                             _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  KEN PETERSON, an individual,

         Plaintiff - Appellant,

  v.                                                         No. 20-4059
                                                     (D.C. No. 4:19-CV-00062-DB)
  RICHARD WILLIAMS, in his individual                          (D. Utah)
  and official capacities; DOAJO HICKS, in
  his individual and official capacities;
  MICHAEL LACOURSE, in his individual
  and official capacities; LYNN JOSEPH, in
  her individual and official capacities;
  DIXIE STATE UNIVERSITY, a public
  collect of the State of Utah; JOHN DOES
  I-X, in their individual and official
  capacities; ROE ENTITIES I-X,

         Defendants - Appellees.

  --------------------------------------

  FOUNDATION FOR INDIVIDUAL
  RIGHTS IN EDUCATION,

         Amicus Curiae.
                             _________________________________

                                 ORDER AND JUDGMENT*
                             _________________________________

 Before HARTZ, MORITZ, and EID, Circuit Judges.
                   _________________________________



        *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 20-4059    Document: 010110680258        Date Filed: 05/05/2022     Page: 2



       After being fired from Dixie State University (“DSU”), Plaintiff Ken Peterson

 sued his former employer and several of its employees. In his complaint, Peterson

 alleged three causes of action pursuant to 42 U.S.C. § 1983, as well as two causes of

 action under state law. The defendants moved to dismiss Peterson’s complaint, and

 the district court granted the defendants’ motion. Peterson now appeals. Exercising

 jurisdiction under 28 U.S.C. § 1291, we affirm but remand for amendment of the

 judgment.

                                            I.

                                            a.

       Peterson was a music professor at DSU from 2002 to 2018. He received

 tenure in 2009. As part of his employment, he instructed students “in the vocal arts”

 and “in music,” as well as assisted, “on an extracurricular basis, in the production and

 staging of . . . musical performances.” App’x at 8.

       In 2014, DSU fired one of its theater professors, Varlo Davenport, after a

 student accused Davenport of injuring her during a classroom exercise. Davenport

 appealed his termination through a DSU appeals process, and Peterson testified on

 Davenport’s behalf. The appeal was unsuccessful, and DSU’s decision to terminate

 Davenport was made final.

       According to Peterson’s complaint, “Peterson questioned the correctness of

 Davenport’s termination.” Id. at 9. “Specifically, Peterson questioned whether the

 chair of Davenport’s department (Mark Houser) was competent in his leadership, and

 whether the administration had acted in accordance with due process and good faith

                                            2
Appellate Case: 20-4059    Document: 010110680258         Date Filed: 05/05/2022   Page: 3



 in its termination of Davenport.” Id. He “generally voiced his criticisms or concerns

 through in-person conversations with members of his community.” Id. at 9. Peterson

 did so, he alleges, as “a concerned member of the Southern Utah community, alarmed

 at the potential that a state entity of considerable import in the community may have

 been failing that community.” Id.

       On March 2, 2018, Peterson received an initial termination letter, which

 suspended Peterson’s pay and prohibited him from DSU property until a final

 determination was made. According to the letter, Peterson was being fired for

 “professional incompetence, serious misconduct, or unethical behavior, and serious

 violation of University rules and regulations.” Id. at 124. The main theme of the

 allegations supporting Peterson’s termination was Peterson’s speech and conduct

 relating to Houser. The letter asserted the following:

       (1) Peterson wrongly “disclosed confidential information about . . .
       Houser’s employment to unauthorized third persons, including
       information about Houser’s tenure review process”;
       (2) Peterson “improperly represented the Music [Department] in stating
       to a third person that the Music and Theatre Department wanted Houser
       ‘terminated’”;
       (3) Peterson wrongly “spoke on behalf of the Music Department telling
       a third person that the Music Department was refusing to work with the
       Theatre Department to produce musicals in retaliation for Houser
       recommending that Davenport be terminated”;
       (4) Peterson “slandered . . . Houser when he told a third person that
       Houser is ‘destroying’ the Theatre Department, a direct impact on
       Houser’s professional reputation”;
       (5) Peterson “slandered . . . Houser and . . . [DSU President Richard]
       Williams when he told a third person, loudly in a public place in the
       presence of students and staff, that Houser and . . . Williams were
       ‘corrupt’ and had ‘conspired together against . . . Davenport’ by sending
       ‘secret correspondence’ to have . . . Davenport terminated so that
       Houser could get tenure and promotion.”

                                            3
Appellate Case: 20-4059    Document: 010110680258        Date Filed: 05/05/2022       Page: 4




 Id. Defendant Michael Lacourse, DSU’s Provost and Vice President of Academic

 Affairs, signed the letter and copied Defendants Williams and Doajo Hicks, DSU’s

 General Counsel.

       Peterson requested a hearing in front of the Faculty Review Board (“FRB”) to

 review his termination. The FRB ultimately determined that DSU failed to support

 its accusations against Peterson by a preponderance of the evidence and

 recommended reinstatement of Peterson. It also “concluded that Peterson should be

 warned not to engage in ‘unbecoming comments about the university or its

 administration.’” Id. at 11.

       Dr. Elizabeth Hitch, the Associate Commissioner for Academic and Student

 Affairs for the Utah System of Higher Education, reviewed the FRB’s decision. Dr.

 Hitch “concluded that there was a preponderance of evidence as to several charges

 against Peterson, but that the condition of ‘preponderance of information’ to support

 the termination of . . . Peterson [wa]s not satisfied.” Id. at 12. Thus, Dr. Hitch

 determined Peterson should be reinstated following a ten-day suspension. She also

 required DSU to “issue a ‘final chance’ letter outlining the expectations of

 [Peterson’s] employment and consequences of similar policy violations in the

 future.” Id.. She further determined Peterson should “not make unfounded

 derogatory statements about [DSU] and its faculty, staff, students, or administration”

 and to “not discuss faculty matters with students and third parties.” Id.




                                             4
Appellate Case: 20-4059     Document: 010110680258         Date Filed: 05/05/2022    Page: 5



        Following Dr. Hitch’s review, Hicks presented Peterson with the “Last Chance

 Agreement.” In addition to prohibiting Peterson from, among other things, making

 baseless derogatory statements about DSU, it also allegedly altered and amended

 Peterson’s tenure agreement with DSU, exceeding the scope of the final chance letter

 required by Dr. Hitch.

        Hicks told Peterson he had to sign the Last Change Agreement or he would be

 fired. Peterson refused and unsuccessfully sought intervention by Dr. Hitch. In

 August 2018, Peterson learned he had been terminated after he was notified his son

 was no longer eligible for a tuition waiver as a faculty member’s child.

                                             b.

        On August 19, 2019, Peterson sued DSU, Williams, Hicks, Lacourse, and

 Lynn Joseph, DSU’s investigator, and alleged five causes of action. Peterson

 asserted three causes of action pursuant to 42 U.S.C. § 1983: (1) a First Amendment

 retaliation claim, (2) a First Amendment prior restraint claim, and (3) a civil

 conspiracy claim. He also asserted two state-law causes of action—one for breach of

 contract and one for wrongful termination in violation of public policy. The

 defendants moved to dismiss Peterson’s complaint. The district court granted the

 defendants’ motion, finding Peterson failed to state a claim for any of his three

 federal claims and dismissing those claims with prejudice. The district court further

 declined to exercise supplemental jurisdiction over Peterson’s state-law claims and

 dismissed those claims without prejudice. Peterson timely appealed the district

 court’s order as it related to his federal causes of action.

                                              5
Appellate Case: 20-4059     Document: 010110680258          Date Filed: 05/05/2022        Page: 6



                                              II.

        We review a district court’s order granting a motion to dismiss de novo. See

 Waller v. City & Cty. of Denver, 932 F.3d 1277, 1282 (10th Cir. 2019). Although

 Federal Rule of Civil Procedure 8 does not require detailed factual allegations,

 “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

 A complaint does not “suffice if it tenders ‘naked assertion[s]’ devoid of ‘further

 factual enhancement.’” Id. (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

 544,557 (2007)).

        Instead, “[t]o survive a motion to dismiss, a complaint must contain sufficient

 factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

 face.’” Id. (quoting Twombly, 550 U.S. at 570). To be facially plausible, a plaintiff

 must plead “factual content that allows the court to draw the reasonable inference

 that the defendant is liable for the misconduct alleged.” Id. Although the plausibility

 standard does not amount to a probability requirement, it does “ask[] for more than a

 sheer possibility that a defendant has acted unlawfully.” Id. A complaint pleading

 “facts that are merely consistent with a defendant’s liability . . . stops short of the line

 between possibility and plausibility of entitlement to relief.” Id. (internal quotation

 marks omitted). Thus, “to enter the realm of plausible liability” and survive a motion

 to dismiss, a complaint must cross both “the line between the conclusory and the

 factual” and the line “between the factually neutral and the factually suggestive.”

 Twombly, 550 U.S. at 557 n.5.

                                              6
Appellate Case: 20-4059     Document: 010110680258        Date Filed: 05/05/2022     Page: 7



                                              III.

        Applying the motion to dismiss standard, we find Peterson failed to plausibly

 allege his three federal causes of action.

                                              a.

        Peterson claims that DSU and several of its employees retaliated against him

 in violation of the First Amendment right to free speech by terminating his

 employment after he criticized both Houser, whom he viewed as an incompetent

 departmental leader, and the DSU administration’s decision to terminate Davenport.

 The district court dismissed this claim, holding that Peterson made the statements at

 issue in the course of his official duties and that they did not reflect a matter of public

 concern. See App’x at 132.

        Peterson, by virtue of his job as a professor at a public university, is a public

 employee. See, for example, Singh v. Cordle, 936 F.3d 1022, 1029 (10th Cir. 2019).

 Although a government employer has an “interest in controlling the operation of its

 workplaces,” Lane v. Franks, 573 U.S. 228, 236 (2014), the First Amendment

 nonetheless “protects a public employee’s right . . . to speak as a citizen addressing

 matters of public concern.” Knopf v. Williams, 884 F.3d 939, 944 (10th Cir. 2018).

 In striking a balance between the government’s interest in providing effective public

 services and a citizen’s interest in commenting on matters of public concern, “the

 First Amendment prohibits public employers from taking adverse action against

 employees because of their protected speech.” Id. at 945. In other words, a public

 employee’s speech is protected by the First Amendment when he speaks as a citizen

                                               7
Appellate Case: 20-4059    Document: 010110680258        Date Filed: 05/05/2022     Page: 8



 on a matter of public concern. See Garcetti v. Ceballos, 547 U.S. 410, 418 (2006);

 see also Pickering v. Bd. of Educ., 391 U.S. 563, 568 (1968).

       This court has held that the Garcetti/Pickering test governs whether an adverse

 employment action amounts to impermissible retaliation. See Trant v. Okla., 754

 F.3d 1158, 1165 (10th Cir. 2014). The test consists of the following elements:

       (1) whether the speech was made pursuant to an employee’s official duties;
       (2) whether the speech was on a matter of public concern;
       (3) whether the government’s interest, as employer, in promoting the efficiency
           of the public service are sufficient to outweigh the plaintiff’s free speech
           interests;
       (4) whether the protected speech was a motivating factor in the adverse
           employment action; and
       (5) whether the defendant would have reached the same employment decision in
           the absence of the protected conduct.

 Knopf, 884 F.3d 945. To prevail on a First Amendment retaliation claim, a plaintiff

 must establish that all five elements favor him. See id. Ultimately, the employee

 must prove that he speaks as a citizen on a matter of public concern, that his interest

 in doing so outweighs that of his employer, and that his speech was a substantial

 factor in the detrimental employment decision, which the employer would not have

 taken in the absence of the protected speech. See Brammer-Hoelter v. Twin Peaks

 Charter Acad., 492 F.3d 1192, 1202–03 (10th Cir. 2007) (Brammer-Hoetler I).

 According to the district court, Peterson failed to plausibly plead that he spoke as a

 citizen “on a matter of public concern.” Id. We agree.

       According to the Supreme Court, speech is said to involve a matter of public

 concern when it relates “to any matter of political, social, or other concern to the

 community, or when it is a subject of legitimate news interest; that is, a subject of

                                             8
Appellate Case: 20-4059     Document: 010110680258        Date Filed: 05/05/2022     Page: 9



 general interest and of value and concern to the public.” Lane, 573 U.S. at 241

 (internal quotation marks omitted). Thus, “[s]tatements revealing official

 impropriety usually involve matters of public concern.” Brammer-Hoelter, 492 F.3d

 at 1205. In Lane, for instance, the Supreme Court found the plaintiff satisfied the

 second Garcetti/Pickering factor when he testified, under oath and during a judicial

 proceeding, about “corruption in a public program and misuse of state funds.” Lane,

 573 U.S. at 241.

       On the other hand, “speech that simply airs grievances of a purely personal

 nature typically does not involve matters of public concern.” Brammer-Hoelter I,

 492 F.3d at 1205 (internal quotation marks omitted). Accordingly, this court has

 found that statements “regarding grievances about internal departmental affairs,

 disputes over the term of employment, and workplace frustration” were “not [on]

 matters of public concern.” Id. (internal quotation marks omitted).

       Importantly, “[w]hether an employee’s speech addresses a matter of public

 concern” is a question of law that must be determined not only by “the content . . . of

 a given statement” but also by its “form and context . . . as revealed by the whole

 record.” Singh, 936 F.3d at 1034–35 (quoting Connick v. Myers, 461 U.S. 138, 147

 (1983)); see also Lane, 573 U.S. at 241 (extending its analysis beyond the Court’s

 finding that “[t]he content of [the plaintiff’s] testimony . . . obviously involve[d] a

 matter of significant public concern” to the “form and context” of plaintiff’s speech).

 We thus consider not only what was said, but also why and how it was said. See

 Brammer-Hoelter I, 492 F.3d at 1205.

                                             9
Appellate Case: 20-4059    Document: 010110680258        Date Filed: 05/05/2022       Page: 10



        We therefore “consider . . . whether the speech [wa]s calculated to disclose

  misconduct” rather than to voice “personal disputes and grievances,” as well as the

  motive of the speaker. Singh, 936 F.3d at 1035 (internal quotation marks omitted). It

  is not enough that the speech touched upon a subject of public interest. See id. at

  1035–36; see also Brammer-Hoelter v. Twin Peaks Charter Acad., 602 F.3d 1175,

  1188 (10th Cir. 2010) (“Brammer-Hoelter II”). Nor is it “enough . . . that the public

  interest was part of the employee’s motivation.” Singh, 936 F.3d at 1035. Rather,

  our caselaw requires that “the employee’s primary purpose was to raise a matter of

  public concern” for the employee to satisfy the Garcetti/Pickering public concern

  factor. Id.

        In our view, Peterson failed to plausibly allege that his purported statements

  dealt with matters of public concern. First, Peterson failed to allege any actual

  speech for us to determine whether his speech “addresse[d] a matter of public

  concern” in light of “the content, form, and context of [Peterson’s] statement[s].” Id.

  at 1034–35 (quoting Connick, 461 U.S. at 147). Instead, Peterson broadly alleged

  that he “questioned the correctness of Davenport’s termination,” “whether . . . Houser

  . . . was competent in his leadership,” and “whether the administration had acted in

  accordance with due process and good faith in its termination of Davenport” through

  discussions with community members. App’x at 9. Peterson elsewhere alleged that

  he “express[ed] criticisms of the competence of Houser . . . and the justness of [the]

  [d]efendants’ actions in the termination of Davenport.” Id. at 15.



                                            10
Appellate Case: 20-4059     Document: 010110680258         Date Filed: 05/05/2022   Page: 11



         Without “further factual enhancement,” we have no way of evaluating the

  “form and context” of Peterson’s speech—two of the three factors this court must

  consider. See Singh, 936 F.3d at 1034–35. Based on the complaint, all we know is

  that Peterson generally made statements critical of Houser’s leadership and

  Davenport’s termination to members of his community “through in-person

  conversations.” App’x at 8. But we do not know whether Peterson’s statements were

  “calculated to disclose misconduct” rather than to voice “personal disputes and

  grievances” such as his disagreement with Davenport’s termination. Singh, 936 F.3d

  at 1035 (citation and internal quotation marks omitted). We do not know to whom

  Peterson spoke, how he said what he purported to say, or how his statements arose.

         We do not even know what primarily motivated Peterson. See id. The only

  indication we have of any purpose behind his statements is that he “voiced [his]

  criticisms and concerns as a concerned member of the Southern Utah community,

  alarmed at the potential that a state entity . . . may have been failing [his]

  community.” App’x at 9. But this allegation, taken in context, is meant to reinforce

  Peterson’s argument that he spoke as a private citizen, not a public employee, rather

  than to shed light on his motivation for speaking at all. See id. Furthermore, it may

  be possible that Peterson’s allegation that the university was “failing [his]

  community” amounted to a public concern or matter of general interest. But that

  conclusory statement, standing alone and lacking any specific factual allegations to

  support its newsworthiness, fails to meet the plausibility standard that is required.

  See Iqbal, 556 U.S. at 678. Finally, because Peterson fails to show that he intended

                                              11
Appellate Case: 20-4059     Document: 010110680258         Date Filed: 05/05/2022    Page: 12



  to raise a matter of public concern, he also, of course, fails to prove that this was his

  “primary purpose.” Singh, 936 F.3d at 1035.

        Moreover, because the complaint lacks specific statements by Peterson, there

  is no way to evaluate the content of Peterson’s speech. In his complaint, Peterson

  alleges that he “questioned the correctness of Davenport’s termination, whether Mark

  Houser was competent in his leadership, and whether the administration had acted in

  accordance with due process and good faith in its termination of Davenport.” App’x

  at 42 (cleaned up).

        Although “speech related to internal personnel disputes ordinarily do[es] not

  involve public concern,” Dill v. City of Edmond, 155 F.3d 1193, 1202 (10th Cir.

  1998), it is possible to imagine a situation where Peterson’s statements about the

  “correctness” and “justness” of Davenport’s termination divulged a matter beyond a

  personal grievance. App’x at 9, 15; see Dill, 155 F.3d at 1202 (holding that speech

  disclosing “any evidence of corruption, impropriety, or other malfeasance on the part

  of [public] officials . . . clearly concerns matters of public import”). But, because the

  complaint contains broad allegations of the subject matter of Peterson’s statements

  rather than the specific purported statements themselves, we have no way of

  “reasonabl[y] infer[ring]” that the content addressed matters of public concern.

  Iqbal, 556 U.S. at 678. Peterson’s allegations lack any indication that his statements

  dealt with a matter of general interest; they only tell us, in general terms, what his

  personal interest was in the matter.



                                              12
Appellate Case: 20-4059     Document: 010110680258         Date Filed: 05/05/2022        Page: 13



         We acknowledge that “the pleading standard Rule 8 announces does not

  require ‘detailed factual allegations.’” Id. (citation omitted). Peterson’s bare

  allegations, however, are devoid of sufficient “factual content [to] allow [us] to draw

  the reasonable inference that the defendant[s] [are] liable for” First Amendment

  retaliation. Id. As a result, we find the district court was correct to dismiss

  Peterson’s first cause of action for failure to state a claim.

                                              b.

         For this court “to exercise jurisdiction under Article III” over a claim, a

  plaintiff “must allege (and ultimately prove) that [he] has suffered an injury in fact,

  that the injury is fairly traceable to the challenged action of the [d]efendants, and that

  it is redressable by a favorable decision.” Initiative & Referendum Inst. v. Walker,

  450 F.3d 1082, 1087 (10th Cir. 2006) (internal quotation marks omitted). The injury-

  in-fact question is “particularly delicate” for prior restraint claims. Id. at 1088.

  Unlike a retaliation claim, in which a plaintiff alleges “adverse action taken in

  response to actual speech,” a prior restraint claim is “based on a restriction that chills

  potential speech before it happens.” Brammer-Hoelter II, 602 F.3d at 1182 (citation

  and internal quotation marks omitted). Indeed, the speech “might never occur” and

  “the government [entity] may have taken no enforcement action.” Walker, 450 F.3d

  at 1088.

         As a result, this court requires a plaintiff to allege and later prove more than

  “that the restraint has a subjective chilling effect on his speech” to “satisfy the injury-

  in-fact requirement.” Brammer-Hoelter II, 602 F.3d at 1182. Instead, this court has

                                              13
Appellate Case: 20-4059      Document: 010110680258       Date Filed: 05/05/2022     Page: 14



  explained that “a chilling effect on the exercise of a plaintiff’s First Amendment

  rights may amount to a judicially cognizable injury in fact, as long as it ‘arise[s] from

  an objectively justified fear of real consequences.’” Id. (quoting Walker, 450 F.3d at

  1088). Additionally, the plaintiff must also allege that his speech was actually

  chilled. See id. at 1183–84 (concluding that the plaintiffs did not have standing for

  one of their prior restraint claims because “nothing in the record indicat[ed] their

  speech . . . was altered or deterred in any way” by the alleged restraint nor

  “support[ed] the conclusion [that the restraint] caused [the] [p]laintiffs a concrete,

  judicially cognizable injury”).

           Peterson fails to allege that the Last Chance Agreement “altered or deterred”

  his speech. Id. Peterson only alleges that he tried to challenge the Last Chance

  Agreement, refused to sign it, and learned at the start of the next school year he had

  been terminated. There is no indication, however, that the agreement caused him to

  alter his speech. Therefore, we find the district court was correct to dismiss this

  claim.

           The district court dismissed this claim with prejudice. Because we find that

  Peterson failed to plausibly allege a standing issue, we remand to the district court to

  amend the judgment to dismiss this claim without prejudice. See Bruzga v. City of

  Boulder, 795 F. App’x 599, 604–05 (10th Cir. 2020) (holding that “because the

  dismissal was for lack of standing it should have been without prejudice” and

  remanding matter to district court to modify judgment).

                                              c.

                                              14
Appellate Case: 20-4059    Document: 010110680258        Date Filed: 05/05/2022    Page: 15



        Peterson’s final federal claim—his civil conspiracy claim—is derivative of his

  two constitutional claims. Because he failed to plausibly allege either of those two

  claims, however, Peterson necessarily failed to plausibly allege this claim as well. In

  any event, Peterson failed to plausibly allege there was a conspiracy at all. Peterson

  relies on his allegations that the defendants knew about Peterson’s criticisms and that

  Williams and Hicks were copied on the termination letter signed by Lacourse.

  Peterson further relies on his speculation that Hicks drafted the Last Chance

  Agreement “at the direction of Williams and Lacourse.” App’x at 13. But these

  allegations, taken as true, do not support a “reasonable inference” that the defendants

  agreed to deprive Peterson of his constitutional rights. See Tonkovich v. Kansas Bd.

  of Regents, 159 F.3d 504, 533 (10th Cir. 1998) (finding it unreasonable to infer that

  defendants conspired together because they met with one another before a meeting

  that ended unfavorably for the plaintiff). Rather, these allegations merely show that

  the DSU president, provost and vice president, and general counsel had overlapping

  roles in and were kept informed of the initial termination and subsequent disciplining

  of Peterson. To be sure, these allegations may be “consistent with” an agreement,

  but “mere[] consisten[cy]” is insufficient to cross “the line between possibility and

  plausibility.” Iqbal, 556 U.S. at 678 (citation and internal quotation marks omitted).

  Moreover, to the extent Peterson suggests we should glean an “agreement” from his

  speculation that Williams and Lacourse “directed” the DSU general counsel to draft

  the Last Chance Agreement, that allegation, without more, is simply a “naked

  assertion devoid of further factual enhancement.” Id. Neither “factually neutral” nor

                                            15
Appellate Case: 20-4059     Document: 010110680258        Date Filed: 05/05/2022    Page: 16



  “conclusory” allegations, however, are enough to survive a motion to dismiss.

  Twombly, 550 U.S. at 557 n.5. Therefore, we affirm the district court’s dismissal of

  this claim as well.

                                                  IV.

        For the foregoing reasons, we affirm. Because we find Peterson failed to

  plausibly allege standing for his prior restraint claim, we remand to the district court

  to amend its judgment to dismiss this claim without prejudice.


                                              Entered for the Court


                                              Allison H. Eid
                                              Circuit Judge




                                             16